DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the circumference of the frame” in line 9. While a heart valve has a frame with a circumference, the limitation should read “a circumference” for consistency purposes.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Claim 6 recites “wherein the release pin connected to” in lines 1-2 which should read “wherein the release pin is connected to” or “wherein the release pin is releasably connected to” for grammatical purposes.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Claim 9 recites “the distal end of the stent frame” in line 2 which should read “a distal end” for consistency purposes.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Claim 9 recites “the proximal end of the stent frame” in lines 3-4 which should read “a proximal end” for consistency purposes.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10 recites “then threading the first length of suture through the second tube” in lines 3-4 which should read “then the first length of suture is threaded through the second tube” for consistency purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the third suture" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation has been interpreted to read “the third length of suture”.
Claim 9 recites the limitation "the stent frame" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation has been interpreted to read “the frame”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafontaine (US 7,722,666 B2) in view of Goetz et al. (US 2013/0338755 A1).
Regarding claim 1, Lafontaine discloses a method of assembling a prosthetic heart valve (valve 400) to a delivery device (delivery catheter 442), the method comprising the steps of: providing a prosthetic heart valve (valve 400) having a frame (frame 402) and three posts (at least three anchor members 406; Figs. 4A-4C); providing first, second and third tubes (first, second, and third placement guides 458, 460, and 462); each tube having a proximal end (proximal end within delivery catheter 442) and a distal end (distal end extending out of delivery catheter 442; Fig. 4B); wherein the distal end of each tube can receive one of the posts of the prosthetic heart valve (as the distal ends of the placement guides are open, hollow, and capable of holding anchors 406 therein); providing a first length of suture (at least a portion of the length of deployment member 444 extending through 458); threading the first length of suture through the first tube and around at least part of the circumference of the frame (Fig. 4B). Lafontaine discloses wherein the first length of suture can compress the frame about a circumference of the frame (columns 12-13, lines 65-67, 1-2).
Lafontaine fails to disclose further threading the first length of suture through one of the first tube, the second tube and the third tube.
However, Goetz teaches a prosthetic heart valve (heart valve; [0063]) having at least one tensioning thread around the circumference of the implant (abstract). Goetz teaches at least three shaft fibers (13) comprising openings (9) i.e. “tubes” and one or more tensioning threads (11, 11’, 11” etc.) i.e. “suture lengths” which may exit from the openings in the shaft fibers so that they are threaded around the circumference of the heart valve and then re-enter either the same or different shaft fibers ([0088]). Goetz teaches that the tensioning threads may extend around portions of the circumference of the frame of the heart valve via arc or curve lengths of the implant by means of two, three or more tension threads exiting from different shaft fibers to contribute to a more uniform folding of the implant ([0061]-[0062]). Goetz teaches the threads (11, 11’, 11” etc.) may encompass rim portions (301’, 301”, 301”” etc.) which have different widths or lengths to achieve a more uniform folding of the implant ([0101]-[0102]). At least one of the threads (11””) extends around approximately one third of the circumference of the frame (fig. 2b). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first length of suture of Lafontaine to be threaded back through one of the first, second and/or third tubes after extending around at least part of the circumference of the frame as taught by Goetz in order to contribute to a more uniform folding of the heart valve in a compressed state. 
Regarding claims 2-3, Lafontaine modified discloses the invention as claimed above, and Lafontaine further discloses the step of providing a second length of suture (444 extending through 460); threading the second length of suture through the second tube to the prosthetic heart valve and around the circumference of the frame (Fig. 4B); and the step of providing a third length of suture (444 extending through 462); threading the third length of suture through the third tube to the prosthetic heart valve and around the circumference of the frame (Fig. 4B).
Modified Lafontaine fails to disclose further threading the second length of suture through one of the first tube, the second tube and the third tube; and further threading the third length of suture through one of the first tube, the second tube and the third tube.
However, Goetz teaches a prosthetic heart valve (heart valve; [0063]) having at least one tensioning thread around the circumference of the implant (abstract). Goetz teaches at least three shaft fibers (13) comprising openings (9) i.e. “tubes” and one or more tensioning threads (11, 11’, 11” etc.) i.e. “suture lengths” which may exit from the openings in the shaft fibers so that they are threaded around the circumference of the heart valve and then re-enter either the same or different shaft fibers ([0088]). Goetz teaches that the tensioning threads may extend around portions of the circumference of the frame of the heart valve via arc or curve lengths of the implant by means of two, three or more tension threads exiting from different shaft fibers to contribute to a more uniform folding of the implant ([0061]-[0062]). Goetz teaches the threads (11, 11’, 11” etc.) may encompass rim portions (301’, 301”, 301”” etc.) which have different widths or lengths to achieve a more uniform folding of the implant ([0101]-[0102]). At least one of the threads (11””) extends around approximately one third of the circumference of the frame (fig. 2b). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second and third lengths of suture of Lafontaine to be threaded back through one of the first, second and third tubes after extending around at least part of the circumference of the frame as taught by Goetz in order to contribute to a more uniform folding of the heart valve in a compressed state. 
Regarding claim 4, modified Lafontaine discloses wherein the first length of suture is threaded through the first tube twice; the second length of suture is threaded through the second tube twice and the third suture is threaded through the third tube twice (as the tension threads 11, 11’ each re-enter the same shaft fiber 13; [0088] of Goetz).
Regarding claim 9, modified Lafontaine discloses wherein the method includes threading three lengths of suture (lengths of 444) around at least part of the circumference of the proximal end of the frame (Fig. 4B of Lafontaine) but fails to disclose threading three lengths of suture around at least part of the circumference of the distal end of the frame.
However, Goetz teaches lengths of tensioning threads i.e. sutures may be positioned at both proximal (11’; Fig. 2a) and distal (11) portions of the implant for the purpose of providing more uniform folding of the implant ([0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Lafontaine to include additional suture lengths such that the proximal and distal circumferences of the frame are surrounding as taught by Goetz in order to achieve a more uniform folding of the heart valve.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafontaine (US 7,722,666 B2) in view of Goetz et al. (US 2013/0338755 A1), as applied to claim 1 above, and further in view of Chang et al. (US 2017/0156859 A1).
Regarding claims 5-7, Lafontaine modified discloses the invention as claimed above, and further discloses a second length of suture (444 extending through 460 and/or any other length of portion of 444 extending through 458) but fails to disclose a release pin is releasably connected to the first length of suture; wherein the method further comprises proximally retracting the release pin to disengage the release pin from the first length of suture; wherein the release pin is releasably connected to the second length of suture; wherein the method further comprises proximally retracting the release pin to disengage the release pin from the second length of suture, wherein the release pin is at least partially positioned within a lumen of the first tube.
However, Chang teaches a method of assembling a prosthetic heart valve to a delivery device (figs. 27A-27C) wherein a release pin (distal end portion 728 of release shaft 708) is releasably connected to a first length of suture (one side of suture loop 736); wherein the method further comprises proximally retracting the release pin to disengage the release pin from the first length of suture (as the suture loop 736 is released from the distal end portion 728 of the release shaft 708 by proximally retracting the shaft 708; [0188]); wherein the release pin (728) is releasably connected to a second length of suture (opposing side of suture loop 736); wherein the method further comprises proximally retracting the release pin to disengage the release pin from the second length of suture ([0188]), wherein the release pin is at least partially positioned within a lumen of the a tube (catheter 702). It is also noted that Chang teaches that the suture loop may also extend circumferentially around the frame (similar to 190 of Fig. 27B; [0190]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second lengths of suture of modified Lafontaine to include looped ends releasably engaged thereto by a release pin as claimed as taught by Chang in order to lock the lengths of suture relative to the delivery device, thereby preventing premature expansion of the heart valve and allowing controlled delivery and removal of the lengths of suture at the proper treatment site. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the release pin taught by Chang to be at least partially positioned within a lumen of the first tube of modified Lafontaine as the lengths of suture each extend through respective tubes; therefore, release pins would also be assembled through respective tubes in order to engage each looped end of suture.
Regarding claim 8, modified Lafontaine fails to disclose wherein the first tube includes a blind pocket and the method includes the step of positioning at least part of the prosthetic heart valve within the blind pocket.
However, Chang teaches a method of assembling a prosthetic heart valve to a delivery device (Figs. 30A-30C) including providing a prosthetic heart valve (102) with posts (apexes 120), providing tubes (sleeves 824), wherein the distal end of each tube can receive one of the posts and lengths of suture (Figs. 30A-30C), wherein the tubes each include a blind pocket (cup 840) and the method includes the step of positioning at least a part of the prosthetic heart valve (102) within the blind pocket (as the cups 840 are configured to receive a respective apex 120 of the valve 102; [0210]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal ends of the tubes of modified Lafontaine to include the cups i.e. “blind pockets” as taught by Chang in order to effectively receive and hold the posts of the frame within the tube to maintain the proper orientation of the valve during the delivery process.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Lafontaine and Goetz as discussed above, fails to disclose the claimed configuration of threading each of the suture lengths around approximately one third of the circumference of the frame through the particular tubes as claimed and it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed configuration in view of the prior arts deficiencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771